PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/560,468
Filing Date: 21 Sep 2017
Appellant(s): ArcelorMittal



__________________
William C. Gehris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 3, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 17-31 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (previously cited, CN 102747272 B, English Machine Translation previously provided) in view of Resiak (previously cited, US 20070051434) and Han (previously cited, US 20150322553 A).
Regarding Claim 17, Gao discloses a bainite steel pipe (“bainite steel tube” [0008]) comprising: a composition including, with the contents
0.10 ≤ C ≤ 0.30, 1.6 ≤ Mn ≤ 2.1, 0.5 ≤ Cr ≤ 1.7, 0.5 ≤ Si ≤ 1.0, 0.065 ≤ Nb ≤ 0.15, 0.0010 ≤ B ≤ 0.0050, 0.0010 ≤ N ≤0.0130, 0 ≤ Al ≤ 0.060, 0 ≤ Mo ≤ 1.00, 0 ≤ Ni ≤ 1.0, 0.01 ≤ Ti ≤ 0.07, 0 ≤ V ≤ 0.30, 0 ≤ P ≤ 0.050,  0.01 ≤ S ≤ 0.1, 0 ≤ Cu ≤ 0.5, 0 ≤ Sn ≤ 0.1; and a balance of the composition including iron and unavoidable impurities resulting from processing (“a steel pipe B-P-T, its main components the quality percentage as C:0. 1-0.50wt %, Mn: 1.2-5.0 wt %, Cr:0-1.8wt %, Si: 0.1-3.0 wt %, Al: 0.001-2.0 wt %, S: 0.001-0.1 wt %, P: 0.001-0.1 wt %, the balance being Fe” [0009]; “principal ingredients also includes Ni: 0.1-1.0 wt %” [0010]; “its principal ingredients also includes V: 0.01-1.0 wt %” [0011]; “principal ingredients also includes Ti: 0.01-1.0 wt %” [0012]; “main component is also comprises a Nb: 0.001-0.1 wt %” [0013]; “principal ingredients also includes N: 0.001-0.1 wt %” [0014]; “principal ingredients also includes B: 0.001-0.1 wt %” [0015]; “principal ingredients also includes Mo: 0.1-1.0 wt %” [0018]; its principal ingredients also includes Cu: 0.01-0.5 wt %” [0019]; Gao does not disclose the element Sn, and one of ordinary skill in the art would understand that the steel would not comprise Sn, which reads on the claimed range which is inclusive of 0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05);
and a microstructure including, in surface proportions from 100% to 70% bainite, less than 30% of residual austenite, and less than 5% ferrite (“rolled into bainite steel pipe, steel pipe tissue component containing 10% residual austenite of the above” [0021]; One of ordinary skill in the art would understand the steel to comprise 10% residual austenite with a balance of bainite; one of ordinary skill in the art would understand that a bainitic steel pipe with 10% residual austenite would also comprise surface proportions of the same; Additionally, one of ordinary skill in the art would recognize and appreciate that the broadest most reasonable interpretation of surface proportions would read on the area fraction of a cross-section of the steel pipe, and would be equivalent the volume fraction of the microstructure; Furthermore, Gao does not disclose the inclusion of ferrite, and one of ordinary skill in the art would understand that the steel would therefore not comprise ferrite, which reads on the claimed range which is inclusive of 0%).
Gao discloses mechanical strength greater than or equal to 1100 MPa, an elastic limit greater than or equal to 700 MPa, and an elongation 30% or larger (“strength in tension 500-2500MPa, yield strength 400-2000MPa” [0020]; “elongation 30% or more” [0023]; one or ordinary skill in the art would appreciate that mechanical strength is tensile strength, elastic limit refers to yield strength as it is disclosed in units of MPa, and that elongation is equivalent to breaking elongation; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05), but Gao is silent towards a constriction at break value, and there does not disclose a constriction at break greater than 30% (one of ordinary skill in the art would appreciate constriction at break to mean reduction of cross sectional area measured at tensile fracture). However, the composition, microstructure, and other mechanical properties claimed are obvious over Gao, and it would have been obvious therefore to one of ordinary skill in the art that the steel of Gao also comprise the claimed constriction at break values. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Further, Resiak teaches a similar invention with similar tensile properties (“0.02 to 0.15%...carbon…carbon produces bainitic structure required for mechanical properties” [0059]; “0.04 to 0.10%...niobium” [0060]; “0.001 to 0.005% of boron” [0061]; “0.10 to 0.35%...molybdenum” [0062]; “1.30 to 2.00%...manganese” [0063]; 0.10 to 1.30%...silicon” [0064]; “0.007 to 0.010% of nitrogen…titanium content of the order of 3.5 times this nitrogen content” [0065]; this would be equivalent to 0.0245-0.0350% titanium; “less than 0.08% aluminum” [0066]; “0.001 to 0.1% sulfur” [0067]; “phosphorus…preferably remain less than 0.02%...copper and nickel…preferably less than 0.30%” [0068]; “make use of steel grades with an essentially bainitic structure (i.e. comprising more than 50% bainite)” [0080]; “obtain a homogenous bainite structure” [0074]; “obtain a bainitic or essentially bainitic structure” [0041]; “tensile strength at break greater than 800 MPa” Abstract; “endure major changes in shape without rupture….exhibit good mechanical properties in the finished product…required properties…minimum tensile strength of 1000 MPa and a minimum yield strength of 900 MPa…exhibit good machinability characteristics” [0004]) wherein the constriction at break is greater than 30% (“steel possesses good ductility, measured by a reduction in cross-section largely superior than 50%” [0072]; see Table 3, Z values; “Z stands for the reduction in area corresponding to the reduction in cross-section of the wire after rupture” [0086]).
Even further, Han discloses a similar composition and microstructure (“bainitic steel rail contains: 0.15 wt %-0.30 wt % C, 1.00 wt %-1.80 wt % Si, 1.50 wt %-2.50 wt % Mn, 0.50 wt %-1.00 wt % Cr, 0.20 wt %-0.50 wt % Mo, and Fe that accounts for the remaining content” [0016]; see Table 1, composition 5) wherein the steel comprises a tensile of 1100MPa or more, an elastic limit or yield strength of 700MPa or more, an elongation of 12% or more, and a constriction of break of 30% or more (see Table values for A5 showing an elastic limit of 1260 MPa, strength of 1490 MPa, elongation of 17%, and a constriction at break of 52%).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steel of Gao, which has overlapping ranges of the claimed mechanical properties for tensile strength, yield strength and elongation, also comprise a constriction at break of greater than 30%, such as greater than 50%, as demonstrated and taught by both Resiak and Han. One would be motivated to have such a constriction at break value in order to have a steel which has good ductility and is particularly suited towards stamping, forging or deep drawing (see para. [0072], [0093] and [0004] of Resiak). 
	
	Regarding Claim 18, Gao discloses wherein the contents of niobium, vanadium, molybdenum, titanium and aluminum are such that:
	0.1≤S1≤0.4
	wherein S1 = Nb + V + Mo + Ti + Al (“Al: 0.001-2.0 wt %” [0009]; “its principal ingredients also includes V: 0.01-1.0 wt %” [0011]; “principal ingredients also includes Ti: 0.01-1.0 wt %” [0012]; “main component is also comprises a Nb: 0.001-0.1 wt %” [0013]; “principal ingredients also includes Mo: 0.1-1.0 wt %” [0018]; for example, a steel component with 0.1% Nb, 0.01%V, 0.1% Mo, 0.01%Ti and 0.001% Al would comprise an S1 value of 0.221 which reads on the claimed range).

Regarding Claim 19, Gao discloses wherein the contents of the carbon, nitrogen, chromium, silicon, manganese, sulfur and nickel are such that:
0.5≤S2≤1.8
wherein S2 = C + N +Cr/2 + (S1)/6 + (Si + Mn - 4*S)/10 + Ni/2 (“a steel pipe B-P-T, its main components the quality percentage as C: 0. 1-0.50wt %, Mn: 1.2-5.0 wt %, Cr:0-1.8wt %, Si: 0.1-3.0 wt %...S: 0.001-0.1 wt %” [0009]; “principal ingredients also includes Ni: 0.1-1.0 wt%” [0010]; “principal ingredients also includes N: 0.001-0.1 wt %” [0014]; for example, a steel comprising the S1 value of 0.221 as described above, see Claim 18 rejection, and 0.2%C, 0.001%N, 1%Cr, 1%Si, 2%Mn, 0.01%S and 0.1% Ni would comprise an S2 value of approximately 1.1 which reads on the claimed range for S2).
Regarding the limitations directed to the values of S3 and S4, these values are described by processing parameters (i.e., cooling rates of specific temperature ranges), are therefore considered product-by-process limitations. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. To be clear, all claim limitations have been met by meeting the claimed range for the value of S2.

	Regarding Claim 20, Gao discloses wherein the composition comprises, with the content being expressed in weight-percent, 0.15 < C < 0.27 (“C: 0. 1-0.50wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 21, Gao discloses wherein the composition comprises, with the content being expressed in weight-percent, 1.7 < Mn < 2.0 (“Mn: 1.2-5.0 wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).).  

Regarding Claim 22, Gao discloses wherein, the composition comprises, the content being expressed in weight-percent 1.0% < Cr < 1.5 (“Cr:0-1.8wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 23, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.75< Si < 0.9 (“Si: 0.1-3.0 wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 24, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.065 < Nb < 0.110 (“main component is also comprises a Nb: 0.001-0.1 wt %” [0013]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 25, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0020 < B < 0.0030 (“principal ingredients also includes B: 0.001-0.1 wt %” [0015]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 26, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.0050 < N < 0.0120 (“principal ingredients also includes N: 0.001-0.1 wt %” [0014]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 27, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.003 < Al < 0.015 (“Al: 0.001-2.0 wt %” [0009]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 28, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < Ni < 0.55 (“principal ingredients also includes Ni: 0.1-1.0 wt %” [0010]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claim 29, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0 < V < 0.2 (“its principal ingredients also includes V: 0.01-1.0 wt %” [0011]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).   

Regarding Claim 30, Gao discloses wherein the composition comprises, the content being expressed in weight-percent, 0.03 < Mo < 0.15 (“principal ingredients also includes Mo: 0.1-1.0 wt %” [0018]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claim 31, Gao discloses wherein the microstructure comprises 0% ferrite (“rolled into bainite steel pipe, steel pipe tissue component containing 10% residual austenite of the above” [0021]; One of ordinary skill in the art would understand the steel to comprise 10% residual austenite with a balance of bainite; Furthermore, Gao does not disclose the inclusion of ferrite, and one of ordinary skill in the art would understand that the steel would therefore not comprise ferrite, which reads on the claimed range which is inclusive of 0%).

	Regarding Claim 40, Gao discloses wherein the bainite steel component may be a pipe, but is silent towards the steel in the form of a bar or wire.
	Resiak further teaches wherein the bainitic steel may be in the form of a bar or wire in order to utilize the steel to make a ready-for-use low-carbon steel mechanical components like wheel swivel joints of terrestrial vehicles, pins, shafts, suspension bars, and links (see Abstract; one of ordinary skill in the art would also appreciate the term rod to read on the term bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bainitic steel of Gao, Resiak and Han, to be in the shape of a bar or wire, as taught by Gao. One would be motivated to do this in order to further use the steel of Gao, Resiak and Han for multiple purposes, including mechanical components like wheel swivel joints of terrestrial vehicles, pins, shafts, suspension bars, and links (see teaching by Resiak above). Additionally, one would be motivated because one of ordinary skill in the art would appreciate the steel of Gao, Resiak and Han to be appropriate for these functions because of the substantially close composition, microstructure and overlapping mechanical properties between the steel of Gao, Resiak and Han, and that of Resiak.

	Regarding Claim 41 and 42, Gao discloses wherein the microstructure is (Claim 41) 5% or less, or further, (Claim 42) free of martensite (Gao is silent towards martensite, and one of ordinary skill in the art would appreciate therefore, that Gao does not comprise martensite in the microstructure and the content would be 0%, which is inclusive of the claimed ranges).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Resiak and Han, as applied to Claim 17 above, in further view of Hammer (previously cited, US 20150203946 A1).
Regarding Claim 37, Gao is silent towards ferrite content. It would have been obvious to one of ordinary skill in the art that the structure may not comprise ferrite (see Claim 1 rejection above). However, Hammer teaches a similar invention for a steel (see para. [0014]-[0024] and [0037]]) which comprises a majority bainite structure with less than 30% retained austenite (“bainite to an extent of…at least 60% by volume, and of residual austenite as the remainder in addition to optionally present proportions of up to 5% by volume ferrite” [0025]; “positive influence of the residual austenite…at least 10% by volume [0036]; for 10% residual austenite and up to 5% by volume ferrite, the steel would comprise 85-90% bainite). Hammer teaches wherein up to 5% ferrite may be optionally allowed without imparting detrimental effects on the properties of the steel (small proportions of…ferrite may be present…contents…too small to have an influence on the properties” [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had up to 5% ferrite in the steel microstructure, as taught by Hammer, for the invention disclosed by Gao. One would be motivated to have ferrite in this content amount because this amount of ferrite does not affect the steel properties, and it would be cost efficient to achieve a steel wherein the microstructure and processing does not need to be strictly controlled exclusively to be maintained at 100% bainite, and that small amounts of ferrite were permissible. 

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Resiak and Han, as applied to Claim 17 above, in further view of Goto (previously cited, US 20170362678 A).
Regarding Claim 38, Gao does not expressly disclose the presence of carbonitrides; however, Gao discloses wherein Nb and N are in the composition of the steel (see para. [0013] and [0014]). 
Goto teaches wherein the Nb will form carbonitrides during heating and hot-rolling of a slab, which allows for a finer microstructure and prevents reduction in strength after a post-weld heat treatment, such as those performed on steel pipes (see para. [0053] and para. [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included carbonitrides, such as Nb carbonitrides, as taught by Goto, for the invention disclosed by Gao, Resiak and Han. One would be motivated to include these nitrides to produces a finer microstructure and prevent reduction in strength after a post-weld heat treatment on a pipe. Additionally, it would have been obvious that the steel of Gao, Resiak and Han comprise Nb carbonitrides as Gao, Resiak and Han have overlapping compositions with Goto, and Gao discloses wherein a slab is heated and hot-rolled (see para. [0021] of Gao; see teaching by Goto above).

Regarding Claim 39, Gao does not disclose wherein the steel comprises Sn. 
Goto teaches a similar steel wherein Sn is allowable as an incidental impurity up to 0.005% or less (see para. [0045]). Because Sn is an allowable impurity in this amount, one of ordinary skill in the art would appreciate that this amount would not be detrimental to the properties desired from the invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had Sn up to 0.005% or less, as taught by Goto, for the invention disclosed by Gao, Resiak and Han. One would be motivated to allow up to 0.005% of Sn in order to produce a steel component which comprises the desired properties and features, while balancing for the coast of quality control. One of ordinary skill in the art would recognize the higher costs associated with decreasing impurity levels in steel.

(2) Withdrawn Ground of Rejection
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 17-31 and 37 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (previously cited and cited by Applicant in IDS filed October 12, 2020, US 9644247 B2) in view of Gao (previously cited, CN 102747272 B, English Machine Translation previously provided) and Han (previously cited, US 20150322553 A).

Claims 38-39 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Gao and Han, as applied to Claim 17 above, in further view of Goto (previously cited, US 20170362678).

Claim 40 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Gao and Han, as applied to Claim 17 above, with evidence by Hammer (previously cited, US 20150203946 A1).
	

(3) Response to Argument
Regarding the rejection over Gao in view of Resiak and Han
Applicant argues that the prior art product is not identical or substantially identical to the claimed product.
Applicant further argues that the product of Gao in view of Resiak and Han do not teach or suggest a part having the composition and the claimed mechanical properties, including a constriction of break greater than 30%.
This argument is not found persuasive.
Gao discloses both the claimed composition and the claimed microstructure. Gao further discloses the claimed tensile and yield strengths, and elongation. Thus, the composition and structure of Gao is identical to the claimed product. It would be obvious that Gao comprise the claimed constriction of break value as well because the composition and structure is identical to the claimed product.
Further, Resiak and Han show additional, substantiate evidence to support that the product of Gao would comprise the claimed constriction of break. Resiak and Han share the bainitic structure as Gao does, and while Resiak and Han do have some differences in composition from Gao (and therefore the claimed composition), the constriction of break values for Resiak and Han are well above that which is claimed. 
Resiak demonstrates values of nearly 70% (see table 3 or Resiak), more than twice the claimed value, for all examples. Likewise, Han demonstrates the claimed mechanical values and claimed constriction of break, wherein the constriction of break is upwards of nearly 60% (see table 3 of Han), almost twice that which is claimed.
One of ordinary skill in the art would appreciate that the small differences in elements between Gao (and the claimed composition) and of Resiak and of Han would not significantly impact the constriction of break properties.  Nor has appellant provided any evidence to prove that the minor differences in the composition but having the same structure would contribute to the constriction of break properties being outside the large claimed range.
For example, Resiak discloses the claimed composition except for Cr. The Cr disclosed in the working example of Resiak in only 0.2% (see Table 1) rather than the claimed 0.5%; however, increasing Cr according to the instant specification is to prevent ferrite formation and refine the bainite structure. The disclosure of Resiak already comprises a substantially bainitic structure, and clearly the minor reduction of Cr has not reduced the constriction of break to be anywhere outside the claimed range. Thus, one of ordinary skill in the art would appreciate the differences in Cr between Gao and Resiak would not drastically impact the constriction of break.
Likewise, Han discloses all the claimed mechanical properties, but does not disclose Nb and Ti, and discloses values of sulfur slightly lower than Gao and the claimed composition. However, one of ordinary skill in the art would appreciate that lack of these elements has not significantly impacted the constriction of break. According to the instant specification, sulfur is added only for machinability. Further, Nb is added to stabilize the microstructure, and Ti is included to control austenite grain size. However, Han already discloses a structure mainly consisting of bainite and a small percentage of carbides (see Abstract).
Therefore, Resiak and Han further substantiate and reasonably support that the structure and composition of Gao, despite the small differences in composition between the references, would at least comprise the claimed constriction of break of 30% or greater. This is evident because Gao, Resiak and Han comprise substantially bainite structures, have similar compositions with only minor differences which are not expected to significantly impact the constriction of break, and Resiak and Han have demonstrated values for the constriction of break which are far larger (almost twice, or even larger than twice the value) than those claimed. Resiak and Han have demonstrated that it is well-known, and routinely obtainable in the art, to produce the claimed constriction of break values in bainitic steels, and those with compositions and mechanical properties similar to Gao, and that such values are desirable for improved ductility during hot and cold working (see teaching above in rejection).

Applicant argues that Resiak discloses steel wherein the constriction of break is greater than 30% and the strength is 1265MPa, but the elongation is 10.6% rather than the claimed 12% or above, and thus the product of Gao in view of Resiak would not necessarily comprise the claimed strength values, constriction at break and elongation.
This argument is not found persuasive.
Resiak in the same table discloses a strength of 1100MPa and an elongation of 11.5%, which is extremely close to 12%. More importantly, Resiak, in all examples, shows values of constriction of break to be more than twice the claimed value. It would be obvious that Gao, who does disclose the claimed strength and elongation, would at least comprise the claimed constriction of break values given how high the values of Resiak are.

Applicant argues that the product in view of Resiak and Han are not made by the same process as claimed, and that the processing parameters for Gao, Resiak, and Han are different. Applicant argues that overlap in composition is insufficient to establish a prima facie case of obviousness of the part having the claimed composition and also the claimed physical properties.
This argument is not found persuasive.
While the processes of Gao, Resiak and Han differ, the composition and the structure (bainite) of Gao, the primary reference, is the same as claimed. The structure of Resiak and Han are also substantially bainite, and one of ordinary skill in the art would appreciate that the small differences in composition would not significantly impact the constriction of break (see above). It would be obvious, despite differences in processing parameters, that the resultant bainite structure and composition of Gao comprise the claimed constriction of break. Again, Resiak and Han demonstrate that bainite structures resulting from different processes, even with slight differences in composition, comprise constriction of break values particularly higher than the claimed range, such that it would be further obvious that Gao at least comprise the claimed, which are much lower, constriction of break values.

Regarding the rejection over Matsuda in view of Gao and Han
Applicant argues that the prior art of Matsuda cannot be combined with Han because Matsuda comprises martensite, but Han is an essentially bainitic microstructure and does not desire martensite.
This argument is found persuasive, and the rejection has subsequently been withdrawn (see above).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
/Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.